Case: 14-14386   Date Filed: 05/15/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-14386
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:13-cr-20552-WPD-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

CLAUD LAMY DUVAL,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (May 15, 2015)

Before HULL, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 14-14386     Date Filed: 05/15/2015    Page: 2 of 3


      Claud Duval appeals pro se the denial of his petition for a writ of error ad

testificandum. We affirm.

      The district court did not err by denying Duval’s petition. Even if we read

Duval’s petition liberally to argue that his indictment was defective because it was

not signed by the grand jury foreperson, he was not entitled to relief. Duval’s

knowing, voluntary, and unconditional pleas of guilty “waive[d] all

nonjurisdictional defects in the proceeding.” United States v. Payne, 763 F.3d
1301, 1303 n.1 (11th Cir. 2014). The purported absence of the foreperson’s

signature was “a mere technical irregularity,” Hobby v. United States, 468 U.S.
339, 345, 104 S. Ct. 3093, 3096 (1984), that did not affect the authority of the

district court to enter its judgment. See United States v. Cotton, 535 U.S. 625, 630,

122 S. Ct. 1781, 1785 (2002). Duval could have moved to dismiss the charges

against him based on an alleged “defect in [his] indictment,” but the motion had to

be filed before trial. Fed. R. Crim. P. 12(b)(3). And a motion that challenged the

jurisdiction of the district court had to be filed “while [his] case [was] pending.” Id.

12(b)(2). Duval’s case was no longer pending after the 14-day period to appeal his

conviction expired on April 25, 2014. See Fed. R. App. P. 4(b)(1)(A)(i); Akins v.

United States, 204 F.3d 1086, 1089 n.1 (11th Cir. 2000). In any event, the record

establishes that the foreperson signed Duval’s indictment, and the Clerk of the

district court redacted the foreperson’s signature before filing the indictment as a


                                           2
                 Case: 14-14386   Date Filed: 05/15/2015   Page: 3 of 3


public record.

      We AFFIRM the denial of Duval’s petition.




                                          3